 

Exhibit 10.6

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Amendment”) is dated as of February 28, 2014 and is entered into by and among
GPT PROPERTY TRUST LP, a Delaware limited partnership (the “Borrower”), GRAMERCY
PROPERTY TRUST INC., a Maryland corporation (“Parent”), and CERTAIN SUBSIDIARIES
OF PARENT, as guarantors (“Guarantors”), the lenders party hereto from time to
time (the “Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as
Administrative Agent (together with its permitted successors in such capacity,
“Administrative Agent”), and each of the other Agents party hereto, and is made
with reference to that certain AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT dated as of September 24, 2013 (as amended or otherwise Modified
through the date hereof, the “Credit Agreement”) by and among the Borrower,
Parent, the Guarantors, the Lenders, the Administrative Agent, and the other
Agents named therein. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement after giving
effect to this Amendment.

 

WHEREAS, Borrower has submitted a written request to Administrative Agent for
(i) a Commitment Increase pursuant to Section 2.24 of the Credit Agreement in
the amount of Fifty Million and 00/100 Dollars ($50,000,000) to be implemented
in two stages, and, (ii) a one-time waiver of the condition set forth in Section
2.24(a) of the Credit Agreement that provides that Borrower may only request a
Commitment Increase once in any consecutive twelve month period as a result of
the two stages of the increase in the Revolving Commitments. The first increase
was in the amount of Twenty-Five Million and 00/100 Dollars ($25,000,000) and
was completed on February 24, 2014 (the “First Commitment Increase”). The second
increase will be in the amount of Twenty-Five Million and 00/100 Dollars
($25,000,000) and will be completed as of the date hereof (the “Second
Commitment Increase”);

 

WHEREAS, on the effective date of the Second Commitment Increase, PNC Bank,
National Association will be admitted as a Lender under the Credit Agreement
pursuant to that certain Accession Agreement dated as of the date hereof and the
Second Commitment Increase shall be allocated solely to PNC Bank, National
Association;

 

WHEREAS, in connection with the foregoing, the parties have agreed to amend the
Credit Agreement upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I.        AMENDMENT TO CREDIT AGREEMENT

 

A.       The definition of Capitalization Rate is hereby deleted in its entirety
and replaced with the following:

 

“Capitalization Rate” means 7.50%.”

 

 

 

 

B.        Appendix A to the Credit Agreement as previously in effect is hereby
replaced in its entity with Appendix A attached hereto as Exhibit A.

 

SECTION II.         WAIVER

 

The undersigned Lenders and the Agent hereby waive the condition set forth in
Section 2.24(a) of the Credit Agreement that provides that Borrower may only
request a Commitment Increase once in any consecutive twelve month period in
order to permit the $50,000,000 Commitment Increase to be implemented in two
stages as follows: the First Commitment Increase and the Second Commitment
Increase.

 

SECTION III.       CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Amendment
Effective Date”):

 

A.       Execution. Administrative Agent shall have received (i) a counterpart
signature page of this Amendment duly executed by each of the Credit Parties and
(ii) a counterpart signature page of this Amendment duly executed by the
Requisite Lenders.

 

B.       Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Amendment Effective Date, including,
to the extent invoiced, reimbursement or other payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder or any
other Credit Document.

 

C.       Necessary Consents. Each Credit Party shall have obtained all consents
and approvals necessary to implement the transactions contemplated by this
Amendment.

 

SECTION IV.       REPRESENTATIONS AND WARRANTIES

 

In order to induce Administrative Agent and Lenders to enter into this Amendment
and to amend the Credit Agreement in the manner provided herein, each Credit
Party hereby represents, warrants and agrees as follows:

 

A.       Each Credit Party represents and warrants that it has all requisite
power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as modified by this Amendment and the other Credit Documents and has
been duly authorized to do so.

 

B.       Each Credit Party represents and warrants that this Amendment has been
duly executed and delivered by each of the Credit Parties and constitutes a
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

 

 

 

C.       Each Credit Party represents and warrants that no event has occurred
and is continuing or will result from the consummation of the transactions
contemplated by this Amendment that would constitute an Event of Default or a
Default.

 

D.       Each Credit Party acknowledges and agrees that, as of the date hereof,
it does not have any offsets, defenses, claims, counterclaims, setoffs, or other
basis for reduction with respect to any of the Obligations.

 

E.       Each Credit Party represents and warrants that each of the
representations and warranties contained the Credit Agreement and the other
Credit Documents are true and correct in all material respects on and as of the
date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date.

 

SECTION V.         ACKNOWLEDGMENT AND CONSENT

 

In order to induce Administrative Agent and Lenders to enter into this
Amendment, each Guarantor hereby:

 

A.       acknowledges that it has reviewed the terms and provisions of the
Credit Agreement and this Amendment and consents to all the terms and conditions
set forth in this Amendment and to the modification and waiver of the Credit
Agreement as provided herein. Each Guarantor hereby confirms that each Credit
Document to which it is a party or otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Credit Documents the payment and
performance of all “Obligations” under each of the Credit Documents to which is
a party;

 

B.       acknowledges and agrees that any of the Credit Documents to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment; and

 

C.       acknowledges and agrees that (x) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Guarantor is not required by the
terms of the Credit Agreement or any other Credit Document to consent to the
modifications to or waivers of the Credit Agreement effected pursuant to this
Amendment and (y) nothing in the Credit Agreement, this Amendment or any other
Credit Document shall be deemed to require the consent of such Guarantor to any
future modifications or waivers with respect to the Credit Agreement.

 

SECTION VI.       MISCELLANEOUS

 

A.       Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

 

(i)       On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended prior to the date hereof and by
this Amendment.



 

 

 



(ii)       Except as specifically amended by this Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.

 

(iii)      The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

 

(iv)       This Amendment constitutes a Credit Document.

 

B.      Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

C.      Applicable Law. The choice of law and venue provisions stated in the
Credit Agreement are incorporated herein by this reference, and this Amendment
shall be construed and enforced in accordance therewith.

 

D.      Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

E.      Beneficiaries. This Amendment is made and entered into solely for the
benefit of the Lenders and the other parties hereto, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Amendment.

 

[Remainder of this page intentionally left blank.]

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 







CREDIT PARTIES: GPT PROPERTY TRUST LP         By: Gramercy Property Trust Inc.,
    its general partner             By: /s/ Benjamin P. Harris      
Name: Benjamin P. Harris       Title:   President



 

  OTHER CREDIT PARTIES:
      GRAMERCY PROPERTY TRUST INC.         By: /s/ Benjamin P. Harris    
Name: Benjamin P. Harris     Title:   President         GPT AUSTIN OWNER LLC    
    By: /s/ Benjamin P. Harris     Name: Benjamin P. Harris    
Title:   President         GPT BELLMAWR OWNER LLC         By: /s/ Benjamin P.
Harris     Name: Benjamin P. Harris     Title:   President       GPT chicago
depot owner LLC         By: /s/ Benjamin P. Harris     Name: Benjamin P. Harris
    Title:   President

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 

 

 

 

  GPT CHICAGO MANNHEIM OWNER LLC         By: /s/ Benjamin P. Harris    
Name: Benjamin P. Harris     Title:   President



 



  GPT EAST BRUNSWICK TERMINAL OWNER LLC         By: /s/ Benjamin P. Harris    
Name: Benjamin P. Harris     Title:   President         GPT ELKRIDGE TERMINAL
OWNER LLC         By: /s/ Benjamin P. Harris     Name: Benjamin P. Harris    
Title:  President         GPT GALESBURG OWNER LLC         By:
/s/ Benjamin P. Harris     Name: Benjamin P. Harris     Title:   President      
  GPT GARLAND OWNER LLC         By: /s/ Benjamin P. Harris    
Name: Benjamin P. Harris     Title:   President         GPT HACKS CROSSING OWNER
LLC         By: /s/ Benjamin P. Harris     Name: Benjamin P. Harris    
Title:   President

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 

 

 

 

  GPT HOUSTON TERMINAL OWNER LLC         By: /s/ Benjamin P. Harris    
Name: Benjamin P. Harris     Title:   President         GPT MANASSAS WAREHOUSE
OWNER LLC         By: /s/ Benjamin P. Harris     Name: Benjamin P. Harris    
Title:   President         GPT MORELAND AVE OWNER LLC (FKA GPT ATLANTA FEDEX
OWNER LLC)         By: /s/ Benjamin P. Harris     Name: Benjamin P. Harris    
Title:  President         GPT MORRISTOWN OFFICE OWNER LLC         By: /s/
Benjamin P. Harris     Name: Benjamin P. Harris     Title:   President        
GPT ORLANDO TERMINAL OWNER LLC         By: /s/ Benjamin P. Harris    
Name: Benjamin P. Harris     Title:   President

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 

 

 

 

  GPT PERU OWNER LLC         By: /s/ Benjamin P. Harris    
Name: Benjamin P. Harris     Title:   President         GPT SELIG DRIVE OWNER
LLC         By: /s/ Benjamin P. Harris     Name: Benjamin P. Harris    
Title:   President         GPT SWEDESBORO FACILITY OWNER LLC         By:
/s/ Benjamin P. Harris     Name: Benjamin P. Harris     Title:   President      
  GPT VERNON OWNER LP         By: GPT Vernon Owner LLC     its general partner  
          By: /s/ Benjamin P. Harris     Name: Benjamin P. Harris    
Title: President

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Swing Line Lender, Issuing Bank and a Lender

        By: /s/ James Rolison     Name: James Rolison     Title:   Managing
Director         By: /s/ Robert W. Pettinato     Name: Robert W. Pettinato    
Title:   Managing Director

 

[Signature Page to Amendment]

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arranger and Bookrunner

        By: /s/ James Millon     Name: James Millon     Title:   Vice President
        By: /s/ Lisa Paterson     Name: Lisa Paterson     Title:   Director

 

[Signature Page to Amendment]

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH,

as Joint Lead Arranger

        By: /s/ Philip T. Bearden     Name: Philip T. Bearden    
Title:   Director

 

[Signature Page to Amendment]

 

 

 

 

 

BANK OF AMERICA, N.A.,

as Co-Syndication Agent and a Lender

        By: /s/ Ann E. Kenzie     Name: Ann E. Kenzie     Title:   Senior Vice
President

 

[Signature Page to Amendment]

 

 

 

 

 

ROYAL BANK OF CANADA,

as Co-Syndication Agent and a Lender

        By: /s/ Joshua Freedman     Name: Joshua Freedman    
Title:   Authorized Signatory

 

[Signature Page to Amendment]

 

 

 

 

  THE BANK OF NEW YORK MELLON, as a Lender         By: /s/ Carol Murray    
Name: Carol Murray     Title:   Managing Director

 

[Signature Page to Amendment]

 

 

 

 

  MORGAN STANLEY BANK, N.A., as a Lender         By: /s/ Nick Zangari    
Name: Nick Zangari     Title:   Authorized Signatory

 

[Signature Page to Amendment]

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ Brian P. Kelly    
Name: Brian P. Kelly     Title:   Senior Vice President

 

[Signature Page to Amendment]

 

 

 

 

EXHIBIT A

 

APPENDIX A TO CREDIT AGREEMENT

 

Please see attached.

 

 

 

 

APPENDIX A

TO AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

 

Revolving Commitments

 

Lender  Revolving Commitment   Pro
Rata Share  Deutsche Bank AG New York Branch  $25,000,000    16 2/3% Bank of
America, N.A.  $25,000,000    16 2/3% Royal Bank of Canada  $25,000,000    16
2/3% The Bank of New York Mellon  $25,000,000    16 2/3% Morgan Stanley Bank,
N.A.  $25,000,000    16 2/3% PNC Bank, N.A.  $25,000,000    16 2/3% Total 
$150,000,000    100%

 

 

 

